Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	Allowable Subject Matter
Dependent claims 3, 16, and 20 are objected to as being dependent on a rejected base claim but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to the applicant’s arguments
The previous rejection is withdrawn. A new search is conducted. However, over the course of a new search a new rejection is made herein.  Applicant’s arguments are now moot in view of the new rejection of the claims. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15, and 18 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by  International Patent Pub. No.: WO 2020/205597A1 to Moustafa.

Moustafa discloses “…method of assessing road surface condition, the method comprising: determining a plurality of candidate locations for consideration with respect to inclusion within an optimized flight path for an aerial drone, wherein each of the candidate locations is forecast to have a dangerous road surface condition; determining [[an]] the optimized flight path for [[an]] the aerial drone, wherein the optimized flight path comprises a sequence of sites each corresponding to one of the plurality of candidate locations; dispatching the aerial drone to a first site within the sequence of sites that comprise the optimized flight path; assessing, using a sensor onboard the aerial drone, a road surface condition at the first site.  (see paragraph 184 where the drones can use sensors to determine the 1. Weather and 2. Traffic and road conditions; see paragraph 209 where the UAV can determine the road, weather terrain and road conditions) (see paragraph 211 where the drone can include 1. An accident prone area, or a flash flood area using a model and can provide a recommendation to avoid that area; see paragraph 215 where the accident reports can also be aggregated to determine traffic flow; see paragraph 234 where the weather and accidents can be input to a 
    PNG
    media_image1.png
    885
    805
    media_image1.png
    Greyscale

  MOUSTAFA dislcoses that a machine learning model can receive as inputs 1. Terrain data, 2. Accident data, 3. Flash flood data, 4. Accident 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of U.S. Patent No.: 10,861,305 b2 to Gordon that was filed in 2016. 
    PNG
    media_image2.png
    819
    711
    media_image2.png
    Greyscale

1.    A method of assessing road surface condition, the method comprising:  (see FIG. 4 where the vehicle assistance server 400 includes a vehicle road condition determination module 420) 
    PNG
    media_image3.png
    806
    538
    media_image3.png
    Greyscale

determining a plurality of candidate locations each forecast to have a dangerous road surface condition;(see paragraph 17 where the drone will monitor the roadway; see paragraph 25 where the sensors 114 are used to measure the conditions of the roadway system 106; and a radar can monitor a roadway condition; see paragraph 45 where the road hazards, road grade, and road surface type is determined) 
Claim 1 is amended to recite and Gordon teaches 
“for consideration with respect to inclusion within an optimized 
flight path for an aerial drone, wherein each of the candidate 
(see col. 1, lines 53 to 65 where the drone is dispatched to monitor a neighborhood for danger)
locations is forecast to have a dangerous road surface condition;”  (see col. 24, lines 1-66 where the drone can indicate a dangerous condition and provide an alert; see col. 19, lines 25-65 where the road condition can indicate blood and bleeding and an injury; see col. 26, line 55-57 where the emergency can include weather alerts; see col. 41, lines 45-65 where the road condition can include that there is traffic and  
    PNG
    media_image4.png
    817
    665
    media_image4.png
    Greyscale



Tatourian et al. is silent but Rambo teaches “… determining an optimized flight path” (see abstract and FIG. 21 and paragraph 113-114) 
Tatourian et al. discloses “…for an aerial drone, (See paragraph 17, 25, 18 where sensors 114 used to measure conditions of the roadway 

Tatourian et al. is silent but Rambo teaches “… wherein the optimized flight path comprises a sequence of sites each corresponding to one of the plurality of candidate locations;” (see FIG. 14, 52-53 and paragraph 215-222)
Tatourian et al. discloses “…dispatching the aerial drone to a first site within the sequence of sites” (see paragraph 17)
Tatourian et al. is silent but Rambo teaches “… that comprise the optimized flight path; (see abstract and FIG. 14, 52-53 and paragraph 215-222)
Tatourian et al. discloses “…assessing, using a sensor onboard the aerial drone, a road surface condition at the first site”.  (See paragraph 17, 25, 18 where sensors 114 used to measure conditions of the roadway system 106 may include cameras and radars on aircraft, such as 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of TATOURIAN and the teachings of RAMBO since RAMBO teaches that an optimized flight plan for a UAV or drone can be determined based on one or more metrics. The metrics can include 1. Altitude, 2. Airspeed, 3. Flight paths, 4. Boundary conditions, 5. Partial or a complete flight plan, 6. Direction and 7. path turn in flight lines. This can provide an optimized flight plan based on a totally automated process that can avoid a cross wind.   For example, the flight can be “parallel” with the wind to save energy and include a turning radius suited for the UAV so as to use a minimum amount of energy.  See claims 1-14 and the abstract and paragraph 8-14 of Rambo.

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of U.S. Patent No.: US10395332B1 to Konrardy et al that was filed in 2016 and in view of International Patent Pub. No.: WO 2020/205597A1 to Moustafa.
Tatourian et al. discloses “…2.    The method as recited in claim 1, wherein determining a plurality of candidate locations each forecast to have a dangerous road surface condition includes utilizing both ….data-mined locations considered hazardous.  (see paragraph 33-39)
Tatourian et al. is silent but Konrardy teaches “… a model forecast and” (see col. 36, line 1 to col. 37, line 50 and col. 38, line 1 to line 60)’’;
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of TATOURIAN and the teachings of KONRARDY since KONRARDY teaches that a map can include a number of routes with the specific risks associated with the routes.  For example, a risk level can indicate a risk level of 5 indicating a high risk (icy road and high congestion) or a risk level of 1 indicating a low risk (no traffic and clear). See Col. 37, lines 1-60.   Thus, a vehicle can access the map or a portion thereof when planning a route and can then avoid a high risk route. This can promote safe operation of the vehicle on 
	The primary reference is silent but Moustafa teaches “…model-forecast locations considered hazardous and data- mined locations considered hazardous, wherein the model-forecast locations considered hazardous are obtained by a prediction model using both meteorological data and terrain data, (see paragraph 184 where the drones can use sensors to determine the 1. Weather and 2. Traffic and road conditions; see paragraph 209 where the UAV can determine the road, weather terrain and road conditions)
 wherein the data-mined locations considered hazardous are obtained by accessing one or more vehicle accident history databases each including meteorological data for each vehicle accident, and wherein determining a plurality of candidate locations each forecast to have a dangerous road surface condition includes matching the meteorological data for each vehicle accident against the meteorological data used in the prediction model so that only vehicle accidents that occurred during meteorological conditions similar to those used in the prediction model are included among the data-mined locations considered hazardous”  (see paragraph 211 where the drone can include 1. An accident prone area, or a flash flood area using a model and can provide a recommendation to avoid that area; see paragraph 215 where the accident reports can also be aggregated to determine traffic flow; see paragraph 234 where the weather and accidents 
    PNG
    media_image1.png
    885
    805
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of TATOURIAN and 

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of Gordon.

4.    The method as recited in claim 1, further comprising determining whether an observed dangerous road surface condition exists at the first site based on the assessing operation.  (See paragraph 17, 25, 18 where sensors 114 used to measure conditions of the roadway system 106 may include cameras and radars on aircraft, such as drones. The sensors 112, 114 are configured to detect road conditions, and may include, for example, cameras, motion sensors, temperature sensors, radar, microphones, location sensors, and other sensing devices.); (see paragraph 17 where the drone will monitor the roadway; see paragraph 25 where the sensors 114 are used to measure the conditions of the roadway system 106; and a radar can monitor a roadway condition; see paragraph 45 where the road hazards, road grade, and road surface type are determined);
Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of Gordon.

Tatourian et al. discloses “…5.    The method as recited in claim 4, further comprising performing one or more actions to improve safety at the first site responsive to determining that the observed dangerous road surface condition exists at the first site.  (see paragraph 70, 75-90 where the server 102 in blocks 728-732 will warn a vehicle that a second vehicle is approaching at a very high rate of speed and to be mindful and to avoid the vehicle based on the crowd or drone data)
Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of U.S. Patent No.: 9,589,448 B1 to Schneider et al. that was filed in 2015 and in view of Gordon.

    PNG
    media_image5.png
    518
    707
    media_image5.png
    Greyscale

Tatourian et al. is silent but Schneider et al. teaches “…6.    The method as recited in claim 5, wherein performing one or more actions to improve safety at the first site includes the aerial drone hovering over the first site and flashing a warning light”.  (see abstract where the drone has a flashing light on the drone to warn third parties and claim 10 where the drone can include a speaker and a warning message to be activated and to warn of a threat);


Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of Gordon.

Tatourian et al. discloses “…7.    The method as recited in claim 5, wherein performing one or more actions to improve safety at the first site includes at least one of sending a text message to one or more approaching vehicles, (see paragraph 79-91) alerting one or more local authorities, reducing a speed limit on one or more nearby electronic road signs, and placing a caution message on one or more nearby programmable road signs. (see paragraph 92-102)”. 
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of U.S. Patent No.: 11,003,184 B2 to Matos that was filed in 2017 and in view of Gordon.
Tatourian et al. discloses a flight path but is silent but Matos et al. teaches “…8.    The method as recited in claim 1, further comprising checking, after dispatching the aerial drone to the first site and before dispatching the aerial drone to a second site within the sequence of sites that comprise the optimized flight path, whether new information is available”. (See col. 50, line 43 to col. 52, line 25 and FIG. 7 where the devices for the AV can be a drone and unmanned aircraft)


Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of U.S. Patent No.: 11,003,184 B2 to Matos that was filed in 2017 and in view of International Patent Pub. No.: WO2019083791A1 to Loveland that was filed in 2017 and in view of Gordon.

Tatourian et al. is silent but Loveland et al. teaches “…9.    The method as recited in claim 8, determining an updated optimized flight path in response to the checking operation finding that new information is available. (See paragraph 50-60);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of TATOURIAN and the teachings of LOVELAND since LOVELAND teaches that a machine scan of an area can be provided. Then also a micro-scan of the same area can be provided to determine if there is data in pixel data. This can ensure that the micro scan can capture each square inch of an area with a million pixels. This can provide a level of detail far exceeds that available via other types of aerial imaging for a given sensor system. The micro scan may include patch scans of one or more faces of the area. The micro scan of the area may provide detailed images (visible spectrum or otherwise) for analyzing the area. The granularity from the micro scan may assist in detailed measurements, damage identification, and material identification. The neural network can analyze the data and can indicate that there is data remaining based on the two scans or it can move on to the next area.  Thus 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of NPL, Shamsi et al., Foggy drone: Application to a hexarotor UAV, 2018 Advances in Science and Engineering Technology International Conferences (ASET), Feb 6, 2018) and in view of Gordon.
Tatourian et al. is silent but Shamsi et al. teaches “…10.    The method as recited in claim 1, wherein assessing, using a sensor onboard the aerial drone, a road surface condition at the first site includes using a spectro-radiometer configured to detect light of one or more wavelengths reflected from a road surface at the first site, and wherein the one or more wavelengths are within a range of wavelengths defined by visible and near-infrared (VNIR) light (see footnote 10) and short-wavelength infrared (SWIR) light.  (see page 3-5,  
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of TATOURIAN and the teachings of SHAMSI since SHAMSI teaches that a UAV can include an IR thermal sensor. The sensor on the uav can be used to determine heat from the vehicle (RED) and the cold temperature of the road (BLUE) to guide the vehicles through the fog or adverse weather.   The aerial vehicle is used for scanning the roads in foggy weathers by using thermal sensing camera fixed on it. To reduce the number of accident fatalities caused in foggy weather days, the drone will escort the police cars and/or car-ambulances by scanning the road ahead of them, and navigating them to reach their destinations safely and quickly despite the poor visibility caused by the fog. See abstract and page 2-5 of Shamsi.

    PNG
    media_image6.png
    448
    1090
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    610
    632
    media_image7.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of NPL, Shamsi et al., Foggy drone: Application to a hexarotor UAV, 2018 Advances in Science and Engineering Technology International Conferences (ASET), Feb 6, 2018) and in view of Gordon.
Tatourian et al. is silent but Shamsi et al. teaches “…11.    The method as recited in claim 10, wherein assessing, using a sensor onboard the aerial drone, a road surface condition at the first site further includes using an infrared temperature sensor configured to measure a road surface temperature at the first site.   (see footnote 10 and FIG. 11 where the road temperature is cold and the engine is in red as hot to distinguish where the vehicle is in the fog and page 3-5, section B where the drone has a thermal sensor to stream and detect areas that have a high temperature; see page 4-5 where the drone will scan for high temperature areas to warn of foggy areas and objects and to escort a police car during the fog)
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of TATOURIAN and the teachings of SHAMSI since SHAMSI teaches that a UAV can include an IR thermal sensor. The sensor on the uav can be used to determine heat from the vehicle (RED) and the cold temperature of the road (BLUE) 

Claims 12-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of NPL, Heliguy. (2015, August 28). Infrared and Thermal Sensors on Drones. Retrieved October 7, 2017, from Heliguy: https://www.heliguy.com/blog/2015/08/28/infrared-and-thermalsensors-on-drones (Hereinafter Heliguy) and in view of Gordon. 

12.    The method as recited in claim 1, wherein assessing, using a sensor onboard the aerial drone, a road surface condition at the first site includes using a mobile road condition sensor configured to detect light reflected from a road surface at the first site. (see FIG. 3 where the thermal camera can detect the temperature of the road and the building and the roof via a mobile drone attached sensor in page 1-6)
 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of TATOURIAN and the teachings of HELIGUY since HELIGUY teaches that a UAV can include an infrared camera sensor. The sensor on the uav can be used to determine heat from the rooftop for a non contact temperature determination (RED to yellow) and the cold temperature of the road (BLUE).  This can be connected to a drone for a no contact temperature measurement and pixel based temperature mapping.  See abstract and page 1-4.

13.    The method as recited in claim 12, wherein assessing, using a sensor onboard the aerial drone, a road surface condition at the first site further includes using an infrared temperature sensor configured to measure a road surface temperature at the first site. (see FIG. 3 where the thermal camera can detect the temperature of the road and the building and the roof via a mobile drone attached sensor in page 1-6)
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of TATOURIAN and the teachings of HELIGUY since HELIGUY teaches that a UAV can include an infrared camera sensor. The sensor on the uav can be used to determine heat from the rooftop for a non contact temperature determination (RED to yellow) and the cold temperature of the road (BLUE).  This can be connected to a drone for a no contact temperature measurement and pixel based temperature mapping.  See abstract and page 1-4.

Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of Gordon. 
    PNG
    media_image2.png
    819
    711
    media_image2.png
    Greyscale


14.    A system for assessing road surface condition, the system comprising: (see FIG. 4 where the vehicle assistance server 400 includes a vehicle road condition determination  
    PNG
    media_image3.png
    806
    538
    media_image3.png
    Greyscale


one or more processors, one or more computer readable storage devices, and program instructions stored on at least one of the one or more computer readable storage devices for execution by at least one of the one or more processors, the program instructions executable to: (see FIG. 1-4 and the abstract)
determine a plurality of candidate locations each forecast to have a dangerous road surface condition; ;(see paragraph 17 where the drone will monitor the roadway; see paragraph 25 where the sensors 114 are used to measure the conditions of the roadway system 106; and a radar can monitor a roadway condition; see paragraph 45 where the road hazards, road grade, and road surface type is determined)”. 
Claim 14 is amended to recite and Gordon teaches 
“for consideration with respect to inclusion within an optimized 
flight path for an aerial drone, wherein each of the candidate 
(see col. 1, lines 53 to 65 where the drone is dispatched to monitor a neighborhood for danger)
locations is forecast to have a dangerous road surface condition;”  (see col. 24, lines 1-66 where the drone can indicate a dangerous condition and provide an alert; see col. 19, lines 25-65 where the road condition can indicate blood and bleeding and an injury; see col. 26, line 55-57 where the emergency can include weather alerts; see col. 41, lines 45-65 where the road condition can include that there is traffic and  
    PNG
    media_image4.png
    817
    665
    media_image4.png
    Greyscale



Tatourian et al. is silent but Rambo teaches “… determine an optimized flight path ” (see abstract and FIG. 21 and paragraph 113-114) 
Tatourian et al. discloses “… for an aerial drone, (See paragraph 17, 25, 18 where sensors 114 used to measure conditions of the 
Tatourian et al. is silent but Rambo teaches “…wherein the optimized flight path comprises a sequence of sites each corresponding to one of the plurality of candidate locations; ;” (see FIG. 14, 52-53 and paragraph 215-222)
Tatourian et al. discloses “…dispatch the aerial drone to a first site within the sequence of sites (see paragraph 17)
Tatourian et al. is silent but Rambo teaches “… that comprise the optimized flight path; ” (see abstract and FIG. 14, 52-53 and paragraph 215-222)
Tatourian et al. discloses “…assess, using a sensor onboard the aerial drone, a road surface condition at the first site. ”.  (See paragraph 17, 25, 18 where sensors 114 used to measure conditions of the roadway system 106 may include cameras and radars on aircraft, such as drones. The sensors 112, 114 are configured to detect road conditions, and 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of TATOURIAN and the teachings of RAMBO since RAMBO teaches that an optimized flight plan for a UAV or drone can be determined based on one or more metrics. The metrics can include 1. Altitude, 2. Airspeed, 3. Flight paths, 4. Boundary conditions, 5. Partial or a complete flight plan, 6. Direction and 7. path turn in flight lines. This can provide an optimized flight plan based on a totally automated process that can avoid a cross wind.   For example, the flight can be “parallel” with the wind to save energy and include a turning radius suited for the UAV so as to use a minimum amount of energy.  See claims 1-14 and the abstract and paragraph 8-14 of Rambo.

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of U.S. Patent No.: US10395332B1 to Konrardy et al that was filed in 2016 and in view of Moustafa.

Tatourian et al. discloses “…15.    The system as recited in claim 14, wherein the program instructions executable to determine the plurality of candidate locations utilize both …and data-mined locations considered hazardous. (see paragraph 33-39)
Tatourian et al. is silent but Konrardy teaches “… a model forecast and” (see col. 36, line 1 to col. 37, line 50 and col. 38, line 1 to line 60)’’;
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of TATOURIAN and the teachings of KONRARDY since KONRARDY teaches that a map can include a number of routes with the specific risks associated with the routes.  For example, a risk level can indicate a risk level of 5 indicating a high risk (icy road and high congestion) or a risk level of 1 indicating a low risk (no traffic and clear). See Col. 37, lines 1-60.   Thus, a vehicle can access the map or a portion thereof when planning a route and can then avoid a high risk route. This can promote safe operation of the vehicle on 
	The primary reference is silent but Moustafa teaches “…model-forecast locations considered hazardous and data- mined locations considered hazardous, wherein the model-forecast locations considered hazardous are obtained by a prediction model using both meteorological data and terrain data, (see paragraph 184 where the drones can use sensors to determine the 1. Weather and 2. Traffic and road conditions; see paragraph 209 where the UAV can determine the road, weather terrain and road conditions)
 wherein the data-mined locations considered hazardous are obtained by accessing one or more vehicle accident history databases each including meteorological data for each vehicle accident, and wherein determining a plurality of candidate locations each forecast to have a dangerous road surface condition includes matching the meteorological data for each vehicle accident against the meteorological data used in the prediction model so that only vehicle accidents that occurred during meteorological conditions similar to those used in the prediction model are included among the data-mined locations considered hazardous”  (see paragraph 211 where the drone can include 1. An accident prone area, or a flash flood area using a model and can provide a recommendation to avoid that area; see paragraph 215 where the accident reports can also be aggregated to determine traffic flow; see paragraph 234 where the weather and accidents 
    PNG
    media_image1.png
    885
    805
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of TATOURIAN and 
  

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of Gordon.

17.    The system as recited in claim 15, further comprising the program instructions executable to:
determine whether an observed dangerous road surface condition exists at the first site based on the assessing operation;
perform one or more actions to improve safety at the first site responsive to determining that the observed dangerous road surface condition exists at the first site .  (See paragraph 17, 25, 18 where sensors 114 used to measure conditions of the roadway system 106 may include cameras and radars on aircraft, such as drones. The sensors 112, 114 are configured to detect road conditions, and may include, for example, cameras, motion sensors, temperature sensors, radar, microphones, location sensors, and other sensing devices.); (see paragraph 17 where the drone will monitor the roadway; see paragraph 25 where the sensors 114 are used to measure the conditions of the roadway system 106; and a radar can monitor a roadway condition; see paragraph 45 where the road hazards, road grade, and road surface type are determined);
Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of Gordon. 
    PNG
    media_image2.png
    819
    711
    media_image2.png
    Greyscale


Tatourian et al. discloses “…18.    A computer program product for assessing road surface condition, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by one or more processors, to perform a method comprising: (see FIG. 4 where the vehicle assistance server 400 includes a vehicle road condition  
    PNG
    media_image3.png
    806
    538
    media_image3.png
    Greyscale


determining a plurality of candidate locations each forecast to have a dangerous road surface condition; ;(see paragraph 17 where the drone will monitor the roadway; see paragraph 25 where the sensors 114 are used to measure the conditions of the roadway system 106; and a radar can monitor a roadway condition; see paragraph 45 where the road hazards, road grade, and road surface type is determined)”. 
Claim 18 is amended to recite and Gordon teaches 
“for consideration with respect to inclusion within an optimized 
flight path for an aerial drone, wherein each of the candidate 
(see col. 1, lines 53 to 65 where the drone is dispatched to monitor a neighborhood for danger)
locations is forecast to have a dangerous road surface condition;”  (see col. 24, lines 1-66 where the drone can indicate a dangerous condition and provide an alert; see col. 19, lines 25-65 where the road condition can indicate blood and bleeding and an injury; see col. 26, line 55-57 where the emergency can include weather alerts; see col.  
    PNG
    media_image4.png
    817
    665
    media_image4.png
    Greyscale



Tatourian et al. is silent but Rambo teaches “… determining an optimized flight path” (see abstract and FIG. 21 and paragraph 113-114) 
Tatourian et al. discloses “…for an aerial drone, (See paragraph 17, 25, 18 where sensors 114 used to measure conditions of the roadway 
Tatourian et al. is silent but Rambo teaches “… wherein the optimized flight path comprises a sequence of sites each corresponding to one of the plurality of candidate locations;” (see FIG. 14, 52-53 and paragraph 215-222)
Tatourian et al. discloses “…dispatching the aerial drone to a first site within the sequence of sites” (see paragraph 17)
Tatourian et al. is silent but Rambo teaches “… that comprise the optimized flight path; (see abstract and FIG. 14, 52-53 and paragraph 215-222)
Tatourian et al. discloses “…assessing, using a sensor onboard the aerial drone, a road surface condition at the first site”.  (See paragraph 17, 25, 18 where sensors 114 used to measure conditions of the roadway system 106 may include cameras and radars on aircraft, such as drones. The sensors 112, 114 are configured to detect road conditions, and 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of TATOURIAN and the teachings of RAMBO since RAMBO teaches that an optimized flight plan for a UAV or drone can be determined based on one or more metrics. The metrics can include 1. Altitude, 2. Airspeed, 3. Flight paths, 4. Boundary conditions, 5. Partial or a complete flight plan, 6. Direction and 7. path turn in flight lines. This can provide an optimized flight plan based on a totally automated process that can avoid a cross wind.   For example, the flight can be “parallel” with the wind to save energy and include a turning radius suited for the UAV so as to use a minimum amount of energy.  See claims 1-14 and the abstract and paragraph 8-14 of Rambo.

Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0129491 A1 to Tatourian et al. that was filed in 2015 and is assigned to INTEL™ which is prior to the effective filing date of 8-27-19 (hereinafter “Tatourian”) and in view of United States Patent Application Pub. No.: US 2015/0226575 A1 to Rambo and in view of U.S. Patent No.: US10395332B1 to Konrardy et al that was filed in 2016 and in view of Moustafa.
Tatourian et al. discloses “…19.    The computer program product as recited in claim 18, wherein determining a plurality of candidate locations each forecast to have a dangerous road surface condition includes utilizing both a … and data-mined locations considered hazardous. (see paragraph 33-39)
Tatourian et al. is silent but Konrardy teaches “… a model forecast and” (see col. 36, line 1 to col. 37, line 50 and col. 38, line 1 to line 60)’’;
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of TATOURIAN and the teachings of KONRARDY since KONRARDY teaches that a map can include a number of routes with the specific risks associated with the routes.  For example, a risk level can indicate a risk level of 5 indicating a high risk (icy road and high congestion) or a risk level of 1 indicating a low risk (no traffic and clear). See Col. 37, lines 1-60.   Thus, a vehicle can access the map or a portion thereof when planning a route and can then avoid a high risk route. This can promote safe operation of the vehicle on the route. For example, the vehicle can plan a route with each segment 
The primary reference is silent but Moustafa teaches “…model-forecast locations considered hazardous and data- mined locations considered hazardous, wherein the model-forecast locations considered hazardous are obtained by a prediction model using both meteorological data and terrain data, (see paragraph 184 where the drones can use sensors to determine the 1. Weather and 2. Traffic and road conditions; see paragraph 209 where the UAV can determine the road, weather terrain and road conditions)
 wherein the data-mined locations considered hazardous are obtained by accessing one or more vehicle accident history databases each including meteorological data for each vehicle accident, and wherein determining a plurality of candidate locations each forecast to have a dangerous road surface condition includes matching the meteorological data for each vehicle accident against the meteorological data used in the prediction model so that only vehicle accidents that occurred during meteorological conditions similar to those used in the prediction model are included among the data-mined locations considered hazardous”  (see paragraph 211 where the drone can include 1. An accident prone area, or a flash flood area using a model and can provide a recommendation to avoid that area; see paragraph 215 where the accident reports can also be aggregated to determine traffic flow; see paragraph 234 where the weather and accidents 
    PNG
    media_image1.png
    885
    805
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of TATOURIAN and 

 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.